Per Curia/m.

First, with respect to the duty of the Secretary of State to transmit to the boards of elections all part-petitions, we note that Section 1(g) of Article II of the Ohio Constitution requires an affidavit by the solicitor of signatures to each part-petition, and it is explicitly required that such affidavit contain a recital by the affiant of the fulfillment of certain duties required of him. The Secretary of State, in his answer, states that his reason for not forwarding certain part-petitions was that they were not verified in accordance with the constitutional requirements. State, ex rel. Herbert, v. Mitchell (1939), 136 Ohio St. 1, expressly acknowledged the authority of the Secretary of *190State to reject petitions which were not verified as provided by the Constitution. There being no duty on the part of the Secretary of State to transmit part-petitions improperly verified, his answer is treated as a motion to dismiss, and is hereby sustained.
As to prohibiting the various boards of elections from proceeding to determine the validity of petitions, we sustain respondent’s motion to dismiss. In State, ex rel. Methodist Book Concern, v. Guckenberger (1937), 133 Ohio St. 27, we held that prohibition will not lie where an officer or board is performing only ministerial functions or duties. Here, the boards are proceeding to perform their statutory duties as required by 11. C. 3519.15. Further, R. C. 3519.16 provides for judicial recourse after protest of the board’s actions.

Judgment accordingly.

O’Neill, C. J., Herbert, Corrigan, Stern, Leach and BRown, JJ., concur.